IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40918
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DONNA PORTER HEDRICK,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 2:97-CR-11-5
                       - - - - - - - - - -

                            May 25, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Donna Porter Hedrick appeals from her conviction of conspiracy

to possess crack cocaine with intent to distribute. Hedrick argues

that her plea was involuntary because she did not understand the

nature of duress as a defense to criminal liability; because she

pleaded guilty to obtain medical treatment; and because she was

mentally disabled.   She contends that her duress defense rendered

the factual basis for her plea inadequate.

     The Government argues that Hedrick waived her right to appeal.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 98-40918
                                    -2-

The explanation of the waiver provision of the plea agreement

offered at Hedrick’s sentencing hearing, however, limited the

waiver to sentencing issues only.           Although Hedrick raises no

sentencing issues in this appeal, the issues she raises are not

barred by the wavier provision.

     Regarding Hedrick’s contentions, our de novo review of the

record of Hedrick’s plea hearing indicates that her plea was

knowing and voluntary.      See United States v. Amaya, 111 F.3d 386,

388 (5th Cir. 1997).    Our review of the record indicates that the

district court’s     finding   that     there   was   a   factual   basis    for

Hedrick’s   guilty   plea   was   not    erroneous.       United    States    v.

Schmalzried, 152 F.3d 354, 356 (5th Cir. 1998).

     AFFIRMED.